Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of August 20, 2014, between The Timken Company, an Ohio corporation (the
“Company”), and Morgan Stanley & Co. LLC and Deutsche Bank Securities Inc., as
the representatives (the “Representatives”) of the several initial purchasers
(the “Initial Purchasers”) set forth in Schedule I to the Purchase Agreement (as
defined below).

The Company and the Initial Purchasers are parties to the Purchase Agreement
dated August 13, 2014 (the “Purchase Agreement”), which provides for the sale by
the Company to the Initial Purchasers of $350,000,000 aggregate principal amount
of the Company’s 3.875% Senior Notes due 2024 (the “Notes”). As an inducement to
the Initial Purchasers to enter into the Purchase Agreement, the Company has
agreed to provide to the Initial Purchasers and their direct and indirect
transferees the registration rights set forth in this Agreement. The execution
and delivery of this Agreement is a condition to the closing under the Purchase
Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Blackout Period” shall have the meaning set forth in Section 2(b) hereof.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Canton, Ohio are authorized or
required by law to remain closed.

“Closing Date” shall have the meaning ascribed to it in the Purchase Agreement.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Exchange Offer” shall mean the offer by the Company to Exchange Notes for
Registrable Notes pursuant to Section 2(a) hereof.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.



--------------------------------------------------------------------------------

“Exchange Notes” shall mean notes issued by the Company under the Indenture
containing terms identical to the Notes (except that the Exchange Notes will not
be subject to restrictions on transfer or to any increase in annual interest
rate for failure to comply with this Agreement) and to be offered to Holders of
Notes in exchange for Notes pursuant to the Exchange Offer.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” shall mean each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the Notes or
the Exchange Notes.

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Notes, and each of their successors, assigns and direct and indirect
transferees who become owners of Registrable Notes under the Indenture; provided
that, for purposes of Section 4 and Section 5 hereof, the term “Holders” shall
include Participating Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

“Indenture” shall mean the Indenture relating to the Notes, dated as of
August 20, 2014, between the Company and the Bank of New York Mellon Trust
Company, N.A., as trustee, and as the same may be amended from time to time in
accordance with the terms thereof.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Notes; provided that whenever
the consent or approval of Holders of a specified percentage of Registrable
Notes is required hereunder, any Registrable Notes owned directly or indirectly
by the Company or any of its “affiliates” (within the meaning of Rule 405 under
the Securities Act) shall not be counted in determining whether such consent or
approval was given by the Holders of such required percentage or amount; and
provided, further, that if the Company shall issue any additional Notes under
the Indenture prior to consummation of the Exchange Offer or, if applicable, the
effectiveness of any Shelf Registration Statement, such additional Notes and the
Registrable Notes to which this Agreement relates shall be treated together as
one class for purposes of determining whether the consent or approval of Holders
of a specified percentage of Registrable Notes has been obtained.

 

2



--------------------------------------------------------------------------------

“Notes” shall have the meaning set forth in the preamble.

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Company
upon receipt of a Shelf Request from such Holder.

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

“Participating Holder” shall mean any Holder of Registrable Notes that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 2(b) hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Notes covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including any
document incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Notes” shall mean the Notes; provided that the Notes shall cease to
be Registrable Notes (i) when a Registration Statement with respect to such
Notes has become effective under the Securities Act and such Notes have been
exchanged or disposed of pursuant to such Registration Statement, (ii) when such
Notes cease to be outstanding or (iii) except in the case of Notes that
otherwise remain Registrable Notes, are held by an Initial Purchaser and are
ineligible to be exchanged in the Exchange Offer, when the Exchange Offer is
consummated.

“Registration Default” shall mean the occurrence of any of the following: (i) if
required pursuant to Section 2(a) hereof, the Exchange Offer is not completed on
or prior to the Target Registration Date, (ii) the Shelf Registration Statement,
if required pursuant to Section 2(b)(i) or Section 2(b)(ii) hereof, has not
become effective on or prior to the Target Registration Date, (iii) if the
Company receives a Shelf Request pursuant to Section 2(b)(iii), the Shelf
Registration Statement required to be filed thereby has not become effective by
the later of (a) the Target Registration Date and (b) 90 days after delivery of
such Shelf Request or (iv) the Shelf Registration Statement, if required by this
Agreement, has become effective and, subject to any Blackout Period, thereafter
ceases to be effective or the Prospectus contained therein ceases to be usable,
in each case whether or not permitted by this Agreement, at any time during the
Shelf Effectiveness Period, and, subject to any Blackout Period, such failure to
remain effective or usable exists for more than 30 days (whether or not
consecutive) in any 12-month period.

 

3



--------------------------------------------------------------------------------

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, including without
limitation: (i) all SEC, stock exchange or FINRA registration, listing and
filing fees, (ii) all fees and expenses incurred in connection with compliance
with state securities or blue sky laws (including reasonable fees and
disbursements of counsel for any Underwriters or Holders in connection with blue
sky qualification of any Exchange Notes or Registrable Notes), (iii) all
expenses of any Persons in preparing or assisting in preparing, word processing,
printing and distributing any Registration Statement, any Prospectus, any Free
Writing Prospectus and any amendments or supplements thereto, any underwriting
agreements, securities sales agreements or other similar agreements and any
other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws and the
Trust Indenture Act, (vi) the fees and disbursements of the Trustee and its
counsel, (vii) the fees and disbursements of counsel for the Company and, in the
case of a Shelf Registration Statement, the reasonable fees and disbursements of
one counsel for the Participating Holders (which counsel shall be Cleary
Gottlieb Steen & Hamilton LLP or a replacement selected by the Participating
Holders holding a majority of the aggregate principal amount of Registrable
Notes held by such Participating Holders and which counsel may also be counsel
for the Initial Purchasers) and (viii) the fees and disbursements of the
independent registered public accountants of the Company, including the expenses
of any special audits or “comfort” letters required by or incident to the
performance of and compliance with this Agreement, but excluding any
underwriting discounts and commissions, brokerage commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Notes by a
Holder.

“Registration Statement” shall mean any registration statement of the Company
that covers any of the Exchange Notes or Registrable Notes pursuant to the
provisions of this Agreement and all amendments and supplements to any such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

 

4



--------------------------------------------------------------------------------

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company that covers all or a portion of the Registrable Notes on an
appropriate form under Rule 415 under the Securities Act, or any similar rule
that may be adopted by the SEC, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

“Staff” shall mean the staff of the SEC.

“Target Registration Date” shall mean the 330th day after the Closing Date (or,
if the 330th day is not a Business day, the next succeeding Business Day).

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

“Trustee” shall mean the trustee with respect to the Notes under the Indenture.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Notes are
sold to an Underwriter for reoffering to the public.

2. Registration Under the Securities Act. (a) To the extent not prohibited by
any applicable law or applicable interpretations of the Staff, unless there are
no Registrable Notes outstanding, the Company shall (x) no later than 260 days
after the Closing Date, cause to be filed an Exchange Offer Registration
Statement covering an offer to the Holders to exchange all the Registrable Notes
for Exchange Notes and (y) use its commercially reasonable efforts to have such
Registration Statement become and remain effective until 180 days from the date
that the Exchange Offer Registration Statement is declared effective for use by
one or more Participating Broker-Dealers. The Company shall commence the
Exchange Offer promptly (but no later than 10 Business Days) after the Exchange
Offer Registration Statement is declared effective by the SEC and use its
commercially reasonable efforts to complete the Exchange Offer promptly after
such effective date.

The Company shall commence the Exchange Offer by sending the related Prospectus,
appropriate letters of transmittal and other accompanying documents to each
Holder stating, in addition to such other disclosures as are required by
applicable law, substantially the following:

(i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Notes validly tendered and not properly withdrawn will be
accepted for exchange;

 

5



--------------------------------------------------------------------------------

(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is sent (or longer if required by
applicable law)) (the “Exchange Dates”);

(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;

(iv) that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to (A) surrender such Registrable
Security, together with the appropriate letters of transmittal, to the
institution and at the address and in the manner specified in the notice, or
(B) effect such exchange otherwise in compliance with the applicable procedures
of the depositary for such Registrable Security, in each case prior to the close
of business on the last Exchange Date; and

(v) that any Holder will be entitled to withdraw its election, not later than
the close of business on the last Exchange Date, by (A) sending to the
institution and at the address specified in the notice, a telegram, facsimile
transmission or letter setting forth the name of such Holder, the principal
amount of Registrable Notes delivered for exchange and a statement that such
Holder is withdrawing its election to have such Notes exchanged or (B) effecting
such withdrawal in compliance with the applicable procedures of the depositary
for the Registrable Notes.

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company that (1) any Exchange Notes to be received by it
will be acquired in the ordinary course of its business, (2) at the time of the
commencement of the Exchange Offer, it is not engaged in, and does not intend to
engage in, and it has no arrangement or understanding with any Person to
participate in the distribution (within the meaning of the Securities Act) of
the Exchange Notes in violation of the provisions of the Securities Act, (3) it
is not an “affiliate” (within the meaning of Rule 405 under the Securities Act)
of the Company and (4) if such Holder is a broker-dealer that will receive
Exchange Notes for its own account in exchange for Registrable Notes that were
acquired as a result of market-making or other trading activities, then such
Holder will deliver a Prospectus (or, to the extent permitted by law, make
available a Prospectus to purchasers) in connection with any resale of such
Exchange Notes.

As soon as practicable after the last Exchange Date, the Company shall:

 

(I) accept for exchange Registrable Notes or portions thereof validly tendered
and not properly withdrawn pursuant to the Exchange Offer; and

 

(II) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Notes or portions thereof so accepted for exchange by the Company
and issue, and cause the Trustee to promptly authenticate and deliver to each
Holder, Exchange Notes equal in principal amount to the principal amount of the
Registrable Notes tendered by such Holder.

 

6



--------------------------------------------------------------------------------

The Indenture will provide that the Exchange Notes will not be subject to the
transfer restrictions set forth in the Indenture and that all the Notes will
vote and consent together on all matters as one class and that none of the Notes
will have the right to vote or consent as a class separate from one another on
any matter.

Interest on each Exchange Security issued pursuant to the Exchange Offer will
accrue from the last interest payment date on which interest was paid on the
Notes surrendered in exchange therefor or, if no interest has been paid on the
Notes, from the date of original issue of the Notes.

The Company shall use its commercially reasonable efforts to complete the
Exchange Offer as provided above and shall comply in all material respects with
the applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall be conducted in accordance with the terms of this Agreement
and shall not be subject to any conditions, except that the Company shall not be
required to conduct the Exchange Offer if (i) doing so would violate any
applicable law or applicable interpretations of the Staff, (ii) any action or
proceeding is instituted in or threatened in any court or by or before any
governmental agency with respect to the Exchange Offer that, in the Company’s
reasonable judgment, might materially impair the Company’s ability to proceed
with the Exchange Offer or (iii) any government or regulatory approval to
conduct the Exchange Offer has not been obtained that, in the Company’s
reasonable judgment, is necessary for the consummation of the Exchange Offer.

In the event that (i) the Company determines that the Exchange Offer
Registration provided for in Section 2(a) hereof is not available or the
Exchange Offer may not be completed as soon as practicable after the last
Exchange Date because it would violate any applicable law or applicable
interpretations of the Staff, (ii) the Exchange Offer, for any other reason, is
not completed by the Target Registration Date or (iii) upon receipt of a written
request (a “Shelf Request”) from any Initial Purchaser representing that it
holds Registrable Notes that are or were ineligible to be exchanged in the
Exchange Offer, or (iv) any Holder is not eligible to participate in the
Exchange Offer pursuant to Section 2(a) or, in the case of a Holder who does
participate in the Exchange Offer, does not receive freely tradeable Exchange
Notes, the Company shall cause to be filed as soon as practicable after such
determination or Shelf Request, as the case may be, a Shelf Registration
Statement providing for the sale of all the Registrable Notes by the Holders
thereof and use its commercially reasonable efforts to have such Shelf
Registration Statement become effective; provided that no Holder will be
entitled to have any Registrable Notes included in any Shelf Registration
Statement, or entitled to use the prospectus forming a part of such Shelf
Registration Statement, until such Holder shall have delivered a completed and
signed Notice and Questionnaire and provided such other information regarding
such Holder to the Company as is contemplated by Section 3(b) hereof.

 

7



--------------------------------------------------------------------------------

In the event that the Company is required to file a Shelf Registration Statement
pursuant to clause (iii) of the preceding sentence, the Company shall file, and
use its commercially reasonable efforts to have become effective, both an
Exchange Offer Registration Statement pursuant to Section 2(a) hereof with
respect to all Registrable Notes and a Shelf Registration Statement (which may
be a combined Registration Statement with the Exchange Offer Registration
Statement) with respect to offers and sales of Registrable Notes held by the
Initial Purchasers after completion of the Exchange Offer.

The Company agrees to use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective until the earlier of the
(1) one-year anniversary of the effectiveness of the Shelf Registration
Statement and (2) date when the Notes cease to be Registrable Notes (the “Shelf
Effectiveness Period”); provided that the Company may, for a period of up to 60
days in any three-month period, not to exceed 90 days in any twelve-month
period, suspend the use of the Prospectus contained in the Shelf Registration
Statement if it reasonably determines that the Shelf Registration Statement is
not usable under circumstances relating to corporate developments, public
filings with the SEC and similar events (a “Blackout Period”); provided,
however, that in the case of (1) above), the Shelf Effectiveness Period shall be
extended by the length of any such Blackout Period.

The Company further agrees to supplement or amend the Shelf Registration
Statement, the related Prospectus and any Free Writing Prospectus if required by
the rules, regulations or instructions applicable to the registration form used
by the Company for such Shelf Registration Statement or by the Securities Act or
by any other rules and regulations thereunder or if reasonably requested by a
Holder of Registrable Notes with respect to information relating to such Holder,
and to use its commercially reasonable efforts to cause any such amendment to
become effective, if required, and such Shelf Registration Statement, Prospectus
or Free Writing Prospectus, as the case may be, to become usable as soon as
thereafter practicable. The Company agrees to furnish to the Participating
Holders copies of any such supplement or amendment promptly after its being used
or filed with the SEC.

(b) The Company shall pay all Registration Expenses in connection with any
registration pursuant to Section 2(a) or Section 2(b) hereof. Each Holder shall
pay all underwriting discounts and commissions, brokerage commissions and
transfer taxes, if any, relating to the sale or disposition of such Holder’s
Registrable Notes pursuant to the Shelf Registration Statement.

If a Registration Default occurs, the interest rate on the Registrable Notes
will be increased by (i) 0.25% per annum for the first 90-day period beginning
on the day immediately following such Registration Default and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, in
each case until and including the date such Registration Default ends, up to a
maximum increase of 1.00% per annum. A Registration Default ends when the Notes
cease to be Registrable Notes or, if earlier, (1) in the case of a Registration
Default under clause (i) of the definition thereof, when the Exchange Offer is
completed, (2) in the case of a Registration Default under clause (ii) or
clause (iii) of the definition thereof, when the Shelf Registration Statement
becomes effective or (3) in the case of a Registration Default under clause (iv)
of the definition thereof, subject to any Blackout Period, when the Shelf
Registration Statement

 

8



--------------------------------------------------------------------------------

again becomes effective or the Prospectus again becomes usable. If at any time
more than one Registration Default has occurred and is continuing, then, until
the next date that there is no Registration Default, the increase in interest
rate provided for by this paragraph shall apply as if there occurred a single
Registration Default that begins on the date that the earliest such Registration
Default occurred and ends on such next date that there is no Registration
Default.

(c) Without limiting the remedies available to the Initial Purchasers and the
Holders, the Company acknowledges that any failure by the Company to comply with
its obligations under Section 2(a) and Section 2(b) hereof may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, it will not be possible to measure damages
for such injuries precisely and, in the event of any such failure, the Initial
Purchasers or any Holder may obtain such relief as may be required to
specifically enforce the Company’s obligations under Section 2(a) and
Section 2(b) hereof; provided, however, that the parties hereto agree that the
additional interest provided for in this Section 2 is intended to constitute the
sole remedy for monetary damages in connection with any Registration Default.

3. Registration Procedures. (a) In connection with its obligations pursuant to
Section 2(a) and Section 2(b) hereof, the Company shall as soon as reasonably
practicable:

(i) furnish to each Initial Purchaser, prior to the filing thereof with the SEC,
a copy of the Registration Statement and each amendment thereof and each
supplement, if any, to the prospectus included therein and, in the event that an
Initial Purchaser (with respect to any portion of an unsold allotment from the
original offering) is participating in the Exchange Offer or the Shelf
Registration Statement, shall use its commercially reasonable efforts to reflect
in each such document, when so filed with the Commission, such comments as such
Initial Purchaser reasonably may propose;

(ii) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (A) shall be selected by the Company,
(B) shall, in the case of a Shelf Registration, be available for the sale of the
Registrable Notes by the Holders thereof, (C) shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the SEC to be filed therewith, and (D) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and use its commercially reasonable efforts to cause such
Registration Statement to become effective, subject to any Blackout Period, and
remain effective for the applicable period in accordance with Section 2 hereof;

(iii) subject to any Blackout Period, prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement effective for the applicable
period in accordance with Section 2 hereof and cause each Prospectus to be
supplemented by any required prospectus supplement and, as so supplemented, to
be filed pursuant to Rule 424 under the Securities Act; and keep each Prospectus
current during the period described in Section 4(3) of and Rule 174 under the
Securities Act that is applicable to transactions by brokers or dealers with
respect to the Registrable Notes or Exchange Notes;

 

9



--------------------------------------------------------------------------------

(iv) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Company with the SEC
in accordance with the Securities Act and to retain any Free Writing Prospectus
not required to be filed;

(v) in the case of a Shelf Registration, furnish to each Participating Holder,
to counsel for the Initial Purchasers, to counsel for such Participating Holders
and to each Underwriter of an Underwritten Offering of Registrable Notes, if
any, without charge, as many copies of each Prospectus, preliminary prospectus
or Free Writing Prospectus, and any amendment or supplement thereto, as such
Participating Holder, counsel or Underwriter may reasonably request in order to
facilitate the sale or other disposition of the Registrable Notes thereunder;
and, subject to Section 3(c) hereof, the Company consents to the use of such
Prospectus, preliminary prospectus or such Free Writing Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
Participating Holders and any such Underwriters in connection with the offering
and sale of the Registrable Notes covered by and in the manner described in such
Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;

(vi) use its commercially reasonable efforts to register or qualify the
Registrable Notes under all applicable state securities or blue sky laws of such
jurisdictions as any Participating Holder shall reasonably request in writing by
the time the applicable Registration Statement becomes effective; reasonably
cooperate with such Participating Holders in connection with any filings
required to be made with FINRA; and do any and all other acts and things that
may be reasonably necessary or advisable to enable each Participating Holder to
complete the disposition in each such jurisdiction of the Registrable Notes
owned by such Participating Holder; provided that the Company shall not be
required to (1) qualify as a foreign corporation or other entity or as a dealer
in securities in any such jurisdiction where it would not otherwise be required
to so qualify, (2) file any general consent to service of process in any such
jurisdiction or (3) subject itself to taxation in any such jurisdiction if it is
not so subject;

(vii) notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Participating Holder and counsel for such
Participating Holders promptly and, if requested by any such Participating
Holder or counsel, confirm such advice in writing (1) when a Registration
Statement has become effective, when any post-effective amendment thereto has
been filed and becomes effective, when any Free Writing Prospectus has been
filed or any amendment or supplement to the Prospectus or any Free Writing
Prospectus has been filed, (2) of any request by the SEC or any state securities
authority for amendments and supplements to a Registration Statement, Prospectus
or any Free Writing Prospectus or for additional information after the
Registration Statement has become effective, (3) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration

 

10



--------------------------------------------------------------------------------

Statement or the initiation of any proceedings for that purpose, including the
receipt by the Company of any notice of objection of the SEC to the use of a
Shelf Registration Statement or any post-effective amendment thereto pursuant to
Rule 401(g)(2) under the Securities Act, (4) if, between the applicable
effective date of a Shelf Registration Statement and the closing of any sale of
Registrable Notes covered thereby, the representations and warranties of the
Company contained in any underwriting agreement, securities sales agreement or
other similar agreement, if any, relating to an offering of such Registrable
Notes cease to be true and correct in all material respects or if the Company
receives any notification with respect to the suspension of the qualification of
the Registrable Notes for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
a Registration Statement is effective that makes any statement made in such
Registration Statement or the related Prospectus or any Free Writing Prospectus
untrue in any material respect or that requires the making of any changes in
such Registration Statement or Prospectus or any Free Writing Prospectus in
order to make the statements therein not misleading and (6) of any determination
by the Company that a post-effective amendment to a Registration Statement or
any amendment or supplement to the Prospectus or any Free Writing Prospectus
would be appropriate;

(viii) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or, in the case
of a Shelf Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2) under the Securities Act, including by filing an amendment to
such Registration Statement on the proper form, as soon as practicable and
provide immediate notice to each Holder or Participating Holder of the
withdrawal of any such order or such resolution;

(ix) in the case of a Shelf Registration, to the extent the Registrable Notes
are certificated, reasonably cooperate with the Participating Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Notes to be sold and not bearing any restrictive legends and enable
such Registrable Notes to be issued in such denominations and registered in such
names (consistent with the provisions of the Indenture) as such Participating
Holders may reasonably request at least one Business Day prior to the closing of
any sale of Registrable Notes;

(x) subject to any Blackout Period, upon the occurrence of any event
contemplated by Section 3(a)(vii)(5) hereof, use its commercially reasonable
efforts to prepare and file with the SEC a supplement or post-effective
amendment to the applicable Exchange Offer Registration Statement or Shelf
Registration Statement or the related Prospectus or any Free Writing Prospectus
or any document incorporated therein by reference or file any other required
document so that, as thereafter delivered (or, to the extent permitted by law,
made available) to purchasers of the Registrable Notes, such Prospectus or Free
Writing Prospectus, as the case may be, will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and the Company shall notify the Participating Holders (in
the case of a Shelf Registration Statement) and the Initial Purchasers and any
Participating Broker-Dealers known to the Company (in the case of an Exchange
Offer Registration Statement) to

 

11



--------------------------------------------------------------------------------

suspend use of the Prospectus or any Free Writing Prospectus as promptly as
practicable after the occurrence of such an event, and such Participating
Holders, such Participating Broker-Dealers and the Initial Purchasers, as
applicable, hereby agree to suspend use of the Prospectus or any Free Writing
Prospectus, as the case may be, until the Company has amended or supplemented
the Prospectus or the Free Writing Prospectus, as the case may be, to correct
such misstatement or omission;

(xi) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus (excluding any document that is to be incorporated by reference into
a Registration Statement), a Prospectus or a Free Writing Prospectus after
initial filing of a Registration Statement, provide copies of such document to
the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, to the Participating Holders and their counsel) and make
such of the representatives of the Company as shall be reasonably requested by
the Initial Purchasers or their counsel (and, in the case of a Shelf
Registration Statement, the Participating Holders or their counsel) available
for discussion of such document; and the Company shall not, at any time after
initial filing of a Registration Statement, use or file any Prospectus, any Free
Writing Prospectus, any amendment of or supplement to a Registration Statement
or a Prospectus or a Free Writing Prospectus (excluding any document that is to
be incorporated by reference into a Registration Statement) a Prospectus or a
Free Writing Prospectus, of which the Initial Purchasers and their counsel (and,
in the case of a Shelf Registration Statement, the Participating Holders and
their counsel) shall not have previously been advised and furnished a copy or to
which the Initial Purchasers or their counsel (and, in the case of a Shelf
Registration Statement, the Participating Holders or their counsel) shall
reasonably object;

(xii) use commercially reasonable efforts to obtain a CUSIP number for all
Exchange Notes or Registrable Notes, as the case may be, not later than the
initial effective date of a Registration Statement;

(xiii) use commercially reasonable efforts to cause the Indenture to be
qualified under the Trust Indenture Act in connection with the registration of
the Exchange Notes or Registrable Notes, as the case may be; reasonably
cooperate with the Trustee and the Holders to effect such changes to the
Indenture as may be required for the Indenture to be so qualified in accordance
with the terms of the Trust Indenture Act; and execute, and use its commercially
reasonable efforts to cause the Trustee to execute, all documents as may be
required to effect such changes and all other forms and documents required to be
filed with the SEC to enable the Indenture to be so qualified in a timely
manner;

(xiv) in the case of a Shelf Registration, make available for inspection by a
representative of the Participating Holders (an “Inspector”), any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
any attorneys and accountants designated by a majority in aggregate principal
amount of the Notes held by the Participating Holders and any attorneys and
accountants designated by such Underwriter, at reasonable times and in a
reasonable manner, all pertinent financial and other records, documents and
properties of the Company and its subsidiaries, and

 

12



--------------------------------------------------------------------------------

cause the respective officers, directors and employees of the Company to supply
all information reasonably requested by any such Inspector, Underwriter,
attorney or accountant in connection with a Shelf Registration Statement;
provided that if any such information is identified by the Company as being
confidential or proprietary, each Person receiving such information shall take
such actions as are reasonably necessary to protect the confidentiality of such
information to the extent such action is otherwise not inconsistent with, an
impairment of or in derogation of the rights and interests of any Inspector,
Holder or Underwriter;

(xv) in the case of a Shelf Registration, use its commercially reasonable
efforts to cause all Registrable Notes to be listed on any securities exchange
or any automated quotation system on which similar securities issued or
guaranteed by the Company are then listed if requested by the Majority Holders,
to the extent such Registrable Notes satisfy applicable listing requirements;

(xvi) use its commercially reasonable efforts to (a) if the Notes have been
rated prior to the initial sale of such Notes, confirm such ratings will apply
to the Notes covered by a Registration Statement, or (b) if the Notes were not
previously rated, cause the Notes covered by a Registration Statement to be
rated with the appropriate rating agencies, if so requested by Holders of a
majority in aggregate principal amount of Notes covered by such Registration
Statement, or by the managing underwriters, if any;

(xvii) if reasonably requested by any Participating Holder, promptly include in
a Prospectus supplement or post-effective amendment such information with
respect to such Participating Holder as such Participating Holder reasonably
requests to be included therein and make all required filings of such Prospectus
supplement or such post-effective amendment as soon as the Company has received
notification of the matters to be so included in such filing; and

(xviii) in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those requested by the Holders of a majority in principal amount of the
Registrable Notes covered by the Shelf Registration Statement) in order to
expedite or facilitate the disposition of such Registrable Notes including, but
not limited to, an Underwritten Offering and in such connection, (1) to the
extent possible, agree to customary indemnity and contribution provisions and
make such representations and warranties to the Participating Holders and any
Underwriters of such Registrable Notes with respect to the business of the
Company and its subsidiaries and the Registration Statement, Prospectus, any
Free Writing Prospectus and documents incorporated by reference or deemed
incorporated by reference, if any, in each case, in form, substance and scope as
are customarily made by issuers to underwriters in underwritten offerings and
confirm the same if and when requested, (2) solely with respect to an
Underwritten Offering, obtain opinions of counsel to the Company (which counsel
and opinions, in form, scope and substance, shall be reasonably satisfactory to
the Participating Holders and such Underwriters and their respective counsel)
addressed to each Participating Holder and Underwriter of Registrable Notes,
covering the matters customarily covered in opinions requested in underwritten
offerings, (3) solely with respect to an Underwritten Offering, obtain

 

13



--------------------------------------------------------------------------------

“comfort” letters from the independent registered public accountants of the
Company (and, if necessary, any other registered public accountant of any
subsidiary of the Company, or of any business acquired by the Company for which
financial statements and financial data are or are required to be included in
the Registration Statement) addressed to each Participating Holder (to the
extent permitted by applicable professional standards) and Underwriter of
Registrable Notes, such letters to be in customary form and covering matters of
the type customarily covered in “comfort” letters in connection with
underwritten offerings, including but not limited to financial information
contained in any preliminary prospectus, Prospectus or Free Writing Prospectus
and (4) deliver such documents and certificates as may be reasonably requested
by the Holders of a majority in principal amount of the Registrable Notes being
sold or the Underwriters, and which are customarily delivered in underwritten
offerings, to evidence the continued validity of the representations and
warranties of the Company made pursuant to clause (1) above and to evidence
compliance with any customary conditions contained in an underwriting agreement.

(b) In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Notes to furnish to the Company a Notice and Questionnaire
and such other information regarding such Holder and the proposed disposition by
such Holder of such Registrable Notes as the Company may from time to time
reasonably request in writing.

(c) Each Participating Holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in
Section 3(a)(vii)(3) or Section 3(a)(vii)(5) hereof or of a Blackout Period,
such Participating Holder will forthwith discontinue disposition of Registrable
Notes pursuant to the Shelf Registration Statement until such Participating
Holder’s receipt of the copies of the supplemented or amended Prospectus and any
related Free Writing Prospectus or notice that the Blackout Period has
terminated and, if so directed by the Company, such Participating Holder will
deliver to the Company all copies in its possession, other than permanent file
copies then in such Participating Holder’s possession, of the Prospectus and any
Free Writing Prospectus covering such Registrable Notes that is current at the
time of receipt of such notice.

(d) If the Company shall give any notice to suspend the disposition of
Registrable Notes pursuant to a Registration Statement or of any Blackout
Period, the Company shall extend the period during which such Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from and including the date of the giving of such
notice to and including the date when the Holders of such Registrable Notes
shall have received copies of the supplemented or amended Prospectus or any Free
Writing Prospectus necessary to resume such dispositions.

(e) The Participating Holders who desire to do so may sell such Registrable
Notes in an Underwritten Offering. In any such Underwritten Offering, the
investment bank or investment banks and manager or managers (each an
“Underwriter”) that will administer the offering will be selected by the Holders
of a majority in principal amount of the Registrable Notes included in such
offering.

 

14



--------------------------------------------------------------------------------

(f) Each Participating Holder will furnish to the Company such information
regarding such Participating Holder and the distribution of such Registrable
Notes as the Company may from time to time reasonably request in writing, but
only to the extent such information is required to comply with the Securities
Act or any relevant state securities or Blue Sky law or obligation. Each
Participating Holder agrees to notify the Company as promptly as practicable of
any inaccuracy or change in information previously furnished by such
Participating Holder to the Company or of the happening of any event, in either
case as a result of which any Prospectus relating to such registration contains
an untrue statement of a material fact regarding such Participating Holder or
the distribution of such Registrable Notes or omits to state any material fact
regarding such Participating Holder or the distribution of such Registrable
Notes required to be stated therein or necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading, and to
furnish to the Company promptly any additional information required to correct
and update any previously furnished information or required such that such
Prospectus shall not contain, with respect to such Participating Holder or the
distribution of such Registrable Notes, an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading.

4. Participation of Broker-Dealers in Exchange Offer. (a) The Staff has taken
the position that any broker-dealer that receives Exchange Notes for its own
account in the Exchange Offer in exchange for Notes that were acquired by such
broker-dealer as a result of market-making or other trading activities (a
“Participating Broker-Dealer”) may be deemed to be an “underwriter” within the
meaning of the Securities Act and must deliver a prospectus meeting the
requirements of the Securities Act in connection with any resale of such
Exchange Notes.

The Company understands that it is the Staff’s position that if the Prospectus
contained in the Exchange Offer Registration Statement includes a plan of
distribution containing a statement to the above effect and the means by which
Participating Broker-Dealers may resell the Exchange Notes, without naming the
Participating Broker-Dealers or specifying the amount of Exchange Notes owned by
them, such Prospectus may be delivered by Participating Broker-Dealers (or, to
the extent permitted by law, made available to purchasers) to satisfy their
prospectus delivery obligation under the Securities Act in connection with
resales of Exchange Notes for their own accounts, so long as the Prospectus
otherwise meets the requirements of the Securities Act.

(a) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company agrees to amend or supplement the Prospectus contained in
the Exchange Offer Registration Statement for a period of up to 180 days after
the Exchange Offer Registration Statement becomes effective (as such period may
be extended pursuant to Section 3(d) hereof), in order to expedite or facilitate
the disposition of any Exchange Notes by Participating Broker-Dealers consistent
with the positions of the Staff recited in Section 4(a) above. The Company
further agrees that Participating Broker-Dealers shall be authorized to deliver
such Prospectus (or, to the extent permitted by law, make available) during such
period in connection with the resales contemplated by this Section 4.

 

15



--------------------------------------------------------------------------------

(b) The Initial Purchasers shall have no liability to the Company or any Holder
with respect to any request that they may make pursuant to Section 4(b) hereof.

5. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless each Initial Purchaser, the directors, officers, employees,
Affiliates and agents of each Initial Purchaser and each person, if any, who
controls any Initial Purchaser within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act against any losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other U.S. federal or state statutory law or
regulation, at common law or otherwise, insofar as any such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon the following:

(i) any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, or

(ii) any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus, any Free Writing Prospectus or any “issuer
information” (“Issuer Information”) filed or required to be filed pursuant to
Rule 433(d) under the Securities Act, or any omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,

and will reimburse, as incurred, the Initial Purchasers and each such
controlling person for any reasonable legal or other expenses incurred by the
Initial Purchasers or such controlling person in connection with investigating,
defending against or appearing as a third-party witness in connection with any
such loss, claim, damage, liability or action; provided, however, the Company
will not be liable in any such case to the extent that any such loss, claim,
damage, or liability arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to any Initial Purchaser or information relating to any
Holder furnished to the Company in writing through an Initial Purchaser or any
selling Holder, respectively, expressly for use therein.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Initial Purchasers and the other selling Holders, the
directors of the Company, each officer of the Company who signed the
Registration Statement and each Person, if any, who controls the Company, any
Initial Purchaser and any other selling Holder within the meaning of Section 15
of the Securities Act or Section 20 of the

 

16



--------------------------------------------------------------------------------

Exchange Act to the same extent as the indemnity set forth in paragraph
(a) above, but only with respect to any losses, claims, damages or liabilities
that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to such Holder furnished to the Company in writing
by such Holder expressly for use in any Registration Statement, any Prospectus
and any Free Writing Prospectus.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; but the omission to so notify the Indemnifying Person
(i) will not relieve it from any liability under paragraph (a) or (b) above
unless and to the extent it did not otherwise learn of such action and such
failure results in the forfeiture by the Indemnifying Person of substantial
rights and defenses and (ii) will not, in any event, relieve the Indemnifying
Person from any obligations to any Indemnified Person other than the
indemnification obligation provided in paragraphs (a) or (b) above. In case any
such action is brought against any Indemnified Person, and it notifies the
Indemnifying Person of the commencement thereof, the Indemnifying Person will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other Indemnifying Person similarly notified, to assume the defense
thereof, with counsel (including local counsel) satisfactory to such Indemnified
Person; provided, however, that if (i) the use of counsel (including local
counsel) chosen by the Indemnifying Person to represent the Indemnified Person
would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
Indemnified Person and the Indemnifying Person and the Indemnified Person shall
have reasonably concluded that there may be one or more legal defenses available
to it and/or other Indemnified Persons that are different from or additional to
those available to the Indemnifying Person, (iii) the Indemnifying Person shall
not have employed counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person within a reasonable time after receipt by the
Indemnifying Person of notice of the institution of such action, or (iv) the
Indemnifying Person has authorized in writing the employment of counsel for the
Indemnified Person at the expense of the Indemnifying Person, then, in each such
case, the Indemnifying Person shall not have the right to direct the defense of
such action on behalf of such Indemnified Person or Persons and such Indemnified
Person or parties shall have the right to select separate counsel (including
local counsel) to defend such action on behalf of such Indemnified Person or
Persons. Any such separate firm (x) for any Initial Purchaser, its affiliates,
directors and officers and any control Persons of such Initial Purchaser shall
be designated in writing by Morgan Stanley & Co. LLC and Deutsche Bank
Securities Inc., (y) for any Holder, its directors and officers and any control
Persons of such Holder shall be designated in writing by the Majority Holders
and (z) in all other cases shall be designated in writing by the Company. After
notice from the Indemnifying Person to such Indemnified Person of its election
so to assume the defense thereof and approval by such Indemnified Person of
counsel appointed to defend such action, the Indemnifying Person will not be
liable to such Indemnified Person under this Section 5 for any legal or other
expenses, other than reasonable costs of investigation,

 

17



--------------------------------------------------------------------------------

subsequently incurred by such Indemnified Person in connection with the defense
thereof, unless the Indemnified Person shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that in connection with such action the Indemnifying Person
shall not be liable for the expenses of more than one separate counsel (in
addition to local counsel) in any one action or separate but substantially
similar actions in the same jurisdiction arising out of the same general
allegations or circumstances, designated by the Initial Purchasers or the
Holders, as the case may be, in the case of paragraph (a) of this Section 5 or
the Company in the case of paragraph (b) of this Section 5, representing the
Indemnified Persons under such paragraph (a) or paragraph (b), as the case may
be, who are parties to such action or actions). All fees and expenses reimbursed
pursuant to this paragraph (c) shall be reimbursed as they are incurred. After
such notice from the Indemnifying Person to such Indemnified Person, the
Indemnifying Person will not be liable for the costs and expenses of any
settlement of such action effected by such Indemnified Person without the prior
written consent of the Indemnifying Person (which consent shall not be
unreasonably withheld, conditioned or delayed), unless such Indemnified Person
waived in writing its rights under this Section 5, in which case the Indemnified
Person may effect such a settlement without such consent. No Indemnifying Person
shall, without the prior written consent of the Indemnified Person, effect any
settlement or compromise of any pending or threatened proceeding in respect of
which any Indemnified Person is or could have been a party, or indemnity could
have been sought hereunder by any Indemnified Person, unless such settlement
(A) includes an unconditional written release of the Indemnified Person, in form
and substance reasonably satisfactory to the Indemnified Person, from all
liability on claims that are the subject matter of such proceeding and (B) does
not include any statement as to an admission of fault, culpability or failure to
act by or on behalf of any Indemnified Person.

(d) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 5 is unavailable to, or insufficient to
hold harmless, an Indemnified Person in respect of any losses, claims, damages
or liabilities (or actions in respect thereof), each Indemnifying Person, in
order to provide for just and equitable contribution, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect (i) the relative benefits received by
the Indemnifying Person or parties on the one hand and the Indemnified Person on
the other from the offering of the Notes or the Exchange Notes or (ii) if the
allocation provided by the foregoing clause (i) is not permitted by applicable
law, not only such relative benefits but also the relative fault of the
Indemnifying Person or parties on the one hand and the Indemnified Person on the
other in connection with the statements or omissions or alleged statements or
omissions that resulted in such losses, claims, damages or liabilities (or
actions in respect thereof). The relative benefits received by the Company from
the offering of the Notes or the Exchange Notes on the one hand and by the
Holders on the other shall be deemed to be in the same proportion as the total
proceeds from the offering (before deducting expenses) received by the Company
bear to the total discounts and commissions received by such Holder. The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact

 

18



--------------------------------------------------------------------------------

relates to information supplied by the Company on the one hand, or such Holder
on the other, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or alleged
statement or omission, and any other equitable considerations appropriate in the
circumstances. The Company and the Holders agree that it would not be equitable
if the amount of such contribution were determined by pro rata or per capita
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the first sentence of this
paragraph (d). Notwithstanding any other provision of this paragraph (d), in no
event shall a Holder be required to contribute any amount in excess of the
amount by which the total price at which the Notes or Exchange Notes sold by
such Holder exceeds the amount of any damages that such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission, less the aggregate amount of any damages that such
Holder has otherwise been required to pay by reason of the untrue or alleged
untrue statements or the omissions or alleged omissions to state a material
fact, and no person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 5 are several and not joint.

(e) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(f) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Company or the officers or directors of or any
Person controlling the Company, (iii) acceptance of any of the Exchange Notes
and (iv) any sale of Registrable Notes pursuant to a Shelf Registration
Statement.

6. General.

(a) No Inconsistent Agreements. The Company represents, warrants and agrees that
(i) the rights granted to the Holders hereunder do not in any way conflict with
and are not inconsistent with the rights granted to the holders of any other
outstanding securities issued or guaranteed by the Company under any other
agreement and (ii) the Company has not entered into, or on or after the date of
this Agreement will enter into, any agreement that is inconsistent with the
rights granted to the Holders of Registrable Notes in this Agreement or
otherwise conflicts with the provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Registrable Notes
affected by such amendment, modification, supplement, waiver or consent;
provided that no amendment, modification,

 

19



--------------------------------------------------------------------------------

supplement, waiver or consent to any departure from the provisions of Section 5
hereof shall be effective as against any Holder of Registrable Notes unless
consented to in writing by such Holder. Any amendments, modifications,
supplements, waivers or consents pursuant to this Section 6(b) shall be in
writing.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telecopier, or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Company by means
of a notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Initial Purchasers, the address set
forth in the Purchase Agreement; (ii) if to the Company, initially at the
Company’s address set forth in the Purchase Agreement and thereafter at such
other address, notice of which is given in accordance with the provisions of
this Section 6(c); and (iii) to such other persons at their respective addresses
as provided in the Purchase Agreement and thereafter at such other address,
notice of which is given in accordance with the provisions of this Section 6(c).
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if telecopied; and on the next Business Day if timely delivered to
an air courier guaranteeing overnight delivery. Copies of all such notices,
demands or other communications shall be concurrently delivered by the Person
giving the same to the Trustee, at the address specified in the Indenture.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Notes in violation of
the terms of the Purchase Agreement or the Indenture. If any transferee of any
Holder shall acquire Registrable Notes in any manner, whether by operation of
law or otherwise, such Registrable Notes shall be held subject to all the terms
of this Agreement, and by taking and holding such Registrable Notes such Person
shall be conclusively deemed to have agreed to be bound by and to perform all of
the terms and provisions of this Agreement and such Person shall be entitled to
receive the benefits hereof. The Initial Purchasers (in their capacity as
Initial Purchasers) shall have no liability or obligation to the Company with
respect to any failure by a Holder to comply with, or any breach by any Holder
of, any of the obligations of such Holder under this Agreement.

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Company, on the one hand, and the
Initial Purchasers, on the other hand, and shall have the right to enforce such
agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights or the rights of other Holders hereunder.

 

20



--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Governing Law. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE
TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO ANY PROVISIONS
THEREOF RELATING TO CONFLICTS OF LAW.

(i) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Company and the Initial Purchasers shall
endeavor in good faith negotiations to replace the invalid, void or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

THE TIMKEN COMPANY By   /s/ Philip D. Fracassa Name:   Philip D. Fracassa Title:
  Chief Financial Officer



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written:

For themselves and on behalf of the

several Initial Purchasers

 

MORGAN STANLEY & CO. LLC By   /s/ Sybil Collins Name:   Sybil Collins Title:  
Executive Director DEUTSCHE BANK SECURITIES INC. By   /s/ Ritu Ketkar Name:  
Ritu Ketkar Title:   Managing Director By   /s/ Eunice Kang Name:   Eunice Kang
Title:   Director